Citation Nr: 1123786	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  06-39 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from January 1979 to July 1990.

These matters come before the Board of Veterans' Appeals (Board) from an August 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Indianapolis, Indiana.  This case was previously before the Board in November 2009 and was remanded for the purpose of affording the Veteran a VA examination.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his December 2009 VA examination the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability benefits, and the Veteran further indicated that his employment difficulties were due, in part, to his back condition.  In this regard, the Board observes that in a May 2005 letter the Veteran's former employer essentially indicated that the Veteran had been unable to continue working due to back problems.  VA has a duty to obtain SSA records when they may be relevant.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  As such, an attempt should be made to obtain these records.

Accordingly, the case is hereby REMANDED for the following actions:

1.  The AOJ should contact the Social Security Administration (SSA) and request a copy of the Veteran's records regarding any award of SSA disability benefits, including any SSA administrative decision(s) (favorable or unfavorable), and the medical records upon which the decision(s) were based.

2.  The AOJ should review all additional records received, and if they suggest further development (for example, a VA examination), arrange for such development.

3.  The AOJ should then readjudicate the issue of entitlement to service connection for a low back disability.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


